Van Fossan, J., dissenting: It is my judgment that this case is not distinguishable from Florence McCall, 26 B. T. A. 292, and other cases decided by this Court. Certain I am that in the McCall case we did not “assume” without argument “that the transferees of said assets under the statutes then in force were not subject to liability until all efforts to collect from the executor had proved futile.” That holding was basic in the cited case and was buttressed with ample and well recognized authority. The slight variation in the language of the present statute from that then in force is not sufficient to justify a departure from the rule there laid down. Nor can I agree that “in the cited cases the whole question of law that is now before this Court was not then considered,” as stated in the prevailing opinion. Being of the opinion that the holding of the majority is at once faulty in its logic and contrary to well settled law, I dissent. Ohper, J., agrees with this dissent.